DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on 01/10/2022.
Claims 13-26 have been added.
Claims 1-12 have been canceled.
The previous objections, 112, 103, and 101 are hereby withdrawn due to cancellations of the claims 1-12.
Claims 13-26 are currently pending and have been examined.


Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “Receiving from said mobile device a first data transmission”, however the first data transmission is previously introduced in the claims in the limitation “Sending a first data transmission to the central platform”, said first data transmission”.  Appropriate correction is required.
Claims 22 and 25 are objected to because of the following informalities:  Claims 22 and 25 both have an extra “;” in the limitation “Receiving, with said central platform; said payment information;”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, and method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part in claim 13, by:
Capturing an identifying feature of a government-controlled document,
Sending a first data transmission including the identifying feature,
Receiving a second data transmission, and Facilitating user completion of at least one payment work flow;
Receiving from said first third-party a first payment work flow and storing said first payment workflow,
Receiving from a first data transmission,
Linking the identifying feature to said first payment work flow, and
Sending a second data transmission, the second data transmission including information associated with said at least one payment workflow; and
Sending said first payment work flow, said first payment workflow associated with one or more identifying feature.

Similarly, Claim 20 recites the idea, in part, by:
A method of collecting payment from a user and processing the payment from the user, the method comprising the steps of:
Capturing an identifying feature of a government-controlled document;
Sending a first data transmission, the first data transmission including the identifying feature;
Receiving said first data transmission;
Sending a first payment work flow, said first payment workflow associated with one or more identifying feature;
Receiving said first payment work flow;
Storing said first payment workflow;
Linking said identifying feature to said first payment work flow;
Sending, a second data transmission, the second data transmission including information associated with at least one payment workflow;
Receiving a second data transmission; and
Completing said at least one payment work flow.

The steps above under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a mobile device, a central platform, a first/second/third third-party platform, and a database nothing in the claim elements are directed towards anything other than, commercial or legal interactions for gathering information used for processing a payment.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it 
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a mobile device, a central platform, a first/second/third third-party platform, and a database.  The mobile device, central platform, first/second/third third-party platform, and database are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the mobile device, central platform, first/second/third third-party platform, and database to perform the steps above amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, 
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, 14-19, and 21-26 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas, generally linking the use of the judicial exemption to a particular technical computing environment for sending and receiving information between the mobile device and platforms to complete a payment and provide a receipt. Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision).  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg (US Patent Application Publication 20140156427), “Grigg”.
As per claim 13, Griggs discloses:
A payment processing system, the system comprising a mobile device, a central platform, and a first third-party platform: see fig. 3, [0068], clearing house 702, user device 204, merchant system 206, vendor system 210 
The mobile device configured to perform the steps of Capturing an identifying feature of a government-controlled document, [0016], [0027], [0031], [0087] A "transaction" may also include a bill, statement, purchase at a POT, online purchase, purchase at a merchant, and/or the like. For example, in some embodiments, a transaction may include one or more of the following: purchasing, renting, leasing, bartering, selling, and/or leasing goods and/or services (e.g., groceries, stamps, tickets, DVDs, vending machine items, or the like); withdrawing cash; making payments to creditors (e.g., paying monthly bills; paying federal, state, and/or local taxes and/or bills; or the like)… If the user 202 is presented with the universal readable indicia at the merchant, the system may receive an indication that the user 202 scanned the universal readable indicia and information associated with the transaction, as illustrated in block 814…In this way, the system may determine the vendor and each of the readable indicia of the vendor. Along with recognizing each readable indicia from the various vendors, the system may identify unique characteristics such as codes, numbers, sequences, embeds, or the like associated with the readable indicia of each vendor. This way, not only would the entire readable indicia be able to be recognized as belonging to a specific vendor, partial illustrations of a readable indicia may also be recognizable…wherein an image of the readable indicia used for the transaction is captured by the mobile device
Sending a first data transmission to the central platform, the first data transmission including the identifying feature, [0048], [0059] The user 202 or the merchant may send the readable indicia to the clearing house application 258. The clearing house application 258 may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant…The user device 204, in some embodiments, is comprised of systems and devices that allow the user 202 to send and/or read readable indicia such that the user 202 may be able to complete a transaction using the readable indicia via the user device 204.
Receiving a second data transmission from the central platform, and Facilitating user completion of at least one payment work flow; [0060], [0069] Upon recognition of the readable indicia, the user device 204 may, in some embodiments, present the user 202 with information associate with transaction via an interface associated with the user device 204. In other embodiments, upon recognition of the indicia the user device 204 may communicate with the clearing house server 208 to transmit user 202 data and receive available information associate with the transaction… In this way, the clearing house 702 determined the appropriate readable indicia vendor system 210 and created a communication channel 704 between the readable indicia vendor system 210 such that the clearing house 702 may act, in some embodiments, as an intermediary for communication between the two systems to complete the transaction. In some embodiments, the clearing house 702 may allow for a direct communication link between the systems.
The central platform configured to perform the steps of Receiving from said first third-party platform a first payment work flow and storing said first payment workflow in a database of the central platform, [0071-0073] FIG. 4 illustrates a readable indicia clearing house process flow 400, in accordance with one embodiment of the present invention. The readable indicia clearing house 402 stores data associated with the readable indicia from one or more readable indicia vendors, as illustrated in block 404. Once the readable indicia clearing house 402 stores data associated with readable indicia and readable indicia the readable indicia clearing house 402 may direct readable indicia and information associated with the readable indicia to/from readable indicia vendors, merchants, and users 202, as illustrated in block 405… In this way, the readable indicia may be communicated to the readable indicia clearing house 402. The readable indicia clearing house 402 may determine the vendor associated with the indicia based on the information received, such as codes, sequences, features, or the like.
Receiving from said mobile device a first data transmission, [0048], [0059] The user 202 or the merchant may send the readable indicia to the clearing house application 258. The clearing house application 258 may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant…The user device 204, in some embodiments, is comprised of systems and devices that allow the user 202 to send and/or read readable indicia such that the user 202 may be able to complete a transaction using the readable indicia via the user device 204.
Linking the identifying feature to said first payment work flow stored in a database of the central platform, and [0042] In some embodiments, the clearing house application 258 may receive readable indicia from merchants and/or readable indicia vendors. In this way, in some embodiments, the clearing house application 258 may be able to request readable indicia from readable indicia vendor systems 210, merchant systems 206, and/or user devices 204. In other embodiments, the clearing house application 258 may receive, without requesting, readable indicia from readable indicia vendor systems 210, merchant systems 206, and/or user devices 204. Once the readable indicia is received, irrespective of the source, the clearing house application 258 may store the readable indicia, the vendor associated with the readable indicia, and data associated with the readable indicia, such as codes, identifications, sequences, or the like in the memory device 250 of the clearing house server 208.
Sending a second data transmission to the mobile device, the second data transmission including information associated with said at least one payment workflow; and [0060], [0069] Upon recognition of the readable indicia, the user device 204 may, in some embodiments, present the user 202 with information associate with transaction via an interface associated with the user device 204. In other embodiments, upon recognition of the indicia the user device 204 may communicate with the clearing house server 208 to transmit user 202 data and receive available information associate with the transaction… In this way, the clearing house 702 determined the appropriate readable indicia vendor system 210 and created a communication channel 704 between the readable indicia vendor system 210 such that the clearing house 702 may act, in some embodiments, as an intermediary for communication between the two systems to complete the transaction. In some embodiments, the clearing house 702 may allow for a direct communication link between the systems.
The first third-party platform configured to perform the steps of Sending to the central platform said first payment work flow, said first payment workflow associated with one or more identifying feature. [0030-0032], [0065], [0087] In some embodiments, the readable indicia vendor system 210 may be the systems associated with the vendors that provide, manage, create, or develop the readable indicia that the user 202 or merchant may use to complete a transaction…The system may receive information associated with the scan, including but not limited to the location of the transaction, information about the merchant and user 202 associated with the transaction, and/or the like. Next, as illustrated in block 816, the system may determine an appropriate readable indicia providing vendor to direct the transaction to based at least in part on the merchant or user scan and the information obtained. In some embodiments, this information may include information associated with the user device 204 such as specific codes, numbers, or other identifiers. In this way, the system may connect the merchant and/or user 202 with the appropriate vendor that may be able to complete the transaction.
With regards to the rejection being a single reference 103 rejection, while Grigg discloses the systems separately (mobile device, third party system, clearing house), Griggs does not expressly disclose these embodiments as one system as claimed.  Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claim 20, claim 20 recites substantially similar limitations to those found in claim 13, therefor claim 20 is rejected under the same art and rational as claim 13.  Furthermore, Grigg discloses a method [see Abstract].

Claims 14, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg  in view of Wagner (US Patent Application Publication 20030233296), “Wagner”.
As per claim 14, Grigg does not expressly disclose the following, Wagner, however discloses:
the first third-party platform is configured to further perform the step of: Sending to the central platform a second payment work flow, wherein said second payment work flow requires completion of said first payment work flow prior to completion of the second payment work flow; and [0034-0037], [0050] Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2, . . . , 4-x. These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database. Any number of sources could provide information to the database at any point in time, and under any circumstances. Moreover, the data could be provided to the database in any form. Additionally, the data could come from any source or be calculated by the database or a processor coupled to the database or returned to the user or requesting forms processor. Thus, for example, the data could be taken from reports submitted to a government agency, such as the IRS. The reports could be submitted electronically or on paper. Alternatively, a private organization could request information for organizations, people, or other entities and compile a database based upon the requested information... Accordingly, the information input module 106 could cause an input screen on a monitor to prompt the user for particular information not provided from the database 3. In a preferred embodiment, the information input module would work in conjunction with a filter module to determine which data the user should input for a prescribed form. Alternatively, if the form generation engine 1 is operating in conjunction with commercial software, the information input module 106 could interface between the commercial software and the other components of the form generation engine 1. Thus, if the commercial software had a field that required additional information, the user could input information to that field, and the information input module 106 could capture that data… After requesting this information from the database 3, the taxpaying entity could compare the "official" data from the database 3 to the taxpaying entity's own records. In this way, the taxpaying entity could verify the accuracy of these records. Alternatively, the taxpaying entity could obtain processed information from the database. That is, the owner of the database 3 could process "raw" data provided to the database 3 to make certain calculations. The calculations could then be stored in the database as the processed information or, preferably, would be returned to the requesting user. The taxpaying entity could then verify its own calculations to those stored in or received from the database 3 as processed information.
the central platform is configured to further perform the steps of: Receiving from the first third-party platform the second payment work flow; and Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2, . . . , 4-x. These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database. Any number of sources could provide information to the database at any point in time, and under any circumstances. Moreover, the data could be provided to the database in any form…
Integrating said first and second work flows to generate an integrated work flow, [0034-0038], [0050] The data in the database 3 could be accessed by the form generation engine 1 in conjunction with any commercial form generating software or other commercial or custom software. For example, the form generation engine 1 could interface with a commercial tax software program. Such a combination would use the data from the database to prepare certain documents, such as, tax return documents. In such a configuration, it is preferable that the form generation engine 1 provide an interface between the commercial software and the database 3. This interface would allow the commercial software to collect only relevant information from the database 3… Accordingly, the information input module 106 could cause an input screen on a monitor to prompt the user for particular information not provided from the database 3. In a preferred embodiment, the information input module would work in conjunction with a filter module to determine which data the user should input for a prescribed form.
said integrated work flow ensuring the completion of said first work flow prior to completion of said second work flow, wherein said at least one payment work flow includes said integrated work flow. [0034-0037], [0050-0052] wherein after the form is completed (first workflow), the user would verify the accuracy of the records (second workflow), Thus, if the commercial software had a field that required additional information, the user could input information to that field, and the information input module 106 could capture that data… After requesting this information from the database 3, the taxpaying entity could compare the "official" data from the database 3 to the taxpaying entity's own records. In this way, the taxpaying entity could verify the accuracy of these records. Alternatively, the taxpaying entity could obtain processed information from the database. That is, the owner of the database 3 could process "raw" data provided to the database 3 to make certain calculations. The calculations could then be stored in the database as the processed information or, preferably, would be returned to the requesting user. The taxpaying entity could then verify its own calculations to those stored in or received from the database 3 as processed information.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grigg with the ability to generate forms for users to input data based upon data provided 

As per claim 17, Grigg does not expressly disclose the following, Wagner, however discloses:
further comprising a second third-party platform, the second third-party platform configured to perform the step of: Sending to the central platform a second payment work flow, wherein said second payment work flow requires completion of said first payment work flow prior to completion of the second payment work flow; and [0034-0037], [0050] Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2, . . . , 4-x. These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database. Any number of sources could provide information to the database at any point in time, and under any circumstances. Moreover, the data could be provided to the database in any form. Additionally, the data could come from any source or be calculated by the database or a processor coupled to the database or returned to the user or requesting forms processor. Thus, for example, the data could be taken from reports submitted to a government agency, such as the IRS. The reports could be submitted electronically or on paper. Alternatively, a private organization could request information for organizations, people, or other entities and compile a database based upon the requested information... Accordingly, the information input module 106 could cause an input screen on a monitor to prompt the user for particular information not provided from the database 3. In a preferred embodiment, the information input module would work in conjunction with a filter module to determine which data the user should input for a prescribed form. Alternatively, if the form generation engine 1 is operating in conjunction with commercial software, the information input module 106 could interface between the commercial software and the other components of the form generation engine 1. Thus, if the commercial software had a field that required additional information, the user could input information to that field, and the information input module 106 could capture that data… After requesting this information from the database 3, the taxpaying entity could compare the "official" data from the database 3 to the taxpaying entity's own records. In this way, the taxpaying entity could verify the accuracy of these records. Alternatively, the taxpaying entity could obtain processed information from the database. That is, the owner of the database 3 could process "raw" data provided to the database 3 to make certain calculations. The calculations could then be stored in the database as the processed information or, preferably, would be returned to the requesting user. The taxpaying entity could then verify its own calculations to those stored in or received from the database 3 as processed information.
the central platform is configured to further perform the steps of: Receiving from the second third-party platform the second payment work flow; and Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2, . . . , 4-x. These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database. Any number of sources could provide information to the database at any point in time, and under any circumstances. Moreover, the data could be provided to the database in any form…
Integrating said first and second work flows to generate an integrated work flow, said integrated work flow ensuring the completion of said first work flow prior to completion of said second work flow, wherein said at least one payment work flow includes said integrated work flow. [0034-0037], [0050-0052] wherein after the form is completed (first workflow), the user would verify the accuracy of the records (second workflow), Thus, if the commercial software had a field that required additional information, the user could input information to that field, and the information input module 106 could capture that data… After requesting this information from the database 3, the taxpaying entity could compare the "official" data from the database 3 to the taxpaying entity's own records. In this way, the taxpaying entity could verify the accuracy of these records. Alternatively, the taxpaying entity could obtain processed information from the database. That is, the owner of the database 3 could process "raw" data provided to the database 3 to make certain calculations. The calculations could then be stored in the database as the processed information or, preferably, would be returned to the requesting user. The taxpaying entity could then verify its own calculations to those stored in or received from the database 3 as processed information.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grigg with the ability to generate forms for users to input data based upon data provided from various information sources as taught by Wagner, doing so helps ensure the accuracy of the data entered is accurate as required [0051-0052].
As per claims 21 and 24, claims 21 and 24 recite substantially similar limitations to those found in claims 14 and 17, therefor claims 21 and 24 are rejected under the same art and rational as claims 14 and 17.  Furthermore, Grigg discloses a method [see Abstract].

Claims 15-16, 18-19, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg  in view of Wagner in view of Shin, et al. (US Patent Application Publication 20110125598), “Shin”.
As per claim 15, Grigg discloses:
further comprising a second third- party platform, The mobile device configured to perform the steps of Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, see fig. 3 showing third parties, [0015-0016] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
Sending at least a part of said payment information to the central platform, and [0015-0016], [0048], [0059] The user 202 or the merchant may send the readable indicia to the clearing house application 258. The clearing house application 258 may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant… In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
The central platform configured to perform the steps of Receiving from said mobile device payment information, [0015-0016], [0048], [0059] The user 202 or the merchant may send the readable indicia to the clearing house application 258. The clearing house application 258 may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant… In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
Sending at least a part of said payment information to a second third-party platform, [0015-0016], [0048], [0059], [0083] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account…Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia.
The second third-party platform configured to perform the steps of Receiving from said central platform at least part of said payment information, [0015-0016], [0048], [0059], [0083] Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia.
Grigg does not expressly disclose the following, Shin, however discloses:
The mobile device configured to perform… Receiving from said central platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The central platform configured to… Receiving from said second third-party platform said receipt message, and Sending to said mobile device said receipt message; [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices
The second third-party platform configured to… Generating said receipt message receipt message based on said at least part of the said payment information, and Sending to said central platform said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grigg with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claim 16, Grigg discloses:
further comprising a second third- party platform, The mobile device configured to perform the steps of Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, see fig. 3 showing multiple third parties, [0015-0016] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
Sending at least a part of said payment information to the second third-party platform, and [0015-0016], [0035], [0048], [0059], [0083] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account…Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia… As illustrated in FIG. 2, the clearing house server 208 is operatively coupled, via a network 201 to the user device 204, to the readable indicia vendor system 210, and to the merchant system 206. In this way, the clearing house server 208 can send information to and receive information from the user device 204, readable indicia vendor system 210, and the merchant system 206 to provide a clearing house for directing readable indicia to/from merchants, users, and/or vendors. In this way, the system may receiving, reading, creating, distribute, and communicate readable indicia to/from merchants, users, and vendors. In this way, merchants, users, and vendors may all be able to recognize, read, and complete transactions using any readable indicia, irrespective of the vendor providing the readable indicia. As such, any readable indicia may be used, recognized, or read to complete a transaction.
The second third-party platform configured to perform the steps of Receiving from said mobile device at least part of said payment information, [0015-0016], [0035], [0048], [0059], [0083] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account…Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia… As illustrated in FIG. 2, the clearing house server 208 is operatively coupled, via a network 201 to the user device 204, to the readable indicia vendor system 210, and to the merchant system 206. In this way, the clearing house server 208 can send information to and receive information from the user device 204, readable indicia vendor system 210, and the merchant system 206 to provide a clearing house for directing readable indicia to/from merchants, users, and/or vendors. In this way, the system may receiving, reading, creating, distribute, and communicate readable indicia to/from merchants, users, and vendors. In this way, merchants, users, and vendors may all be able to recognize, read, and complete transactions using any readable indicia, irrespective of the vendor providing the readable indicia. As such, any readable indicia may be used, recognized, or read to complete a transaction.
Grigg does not expressly disclose the following, Shin, however discloses:
The mobile device configured to perform… Receiving from said second third-party platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The second third-party platform configured to… Generating said receipt message receipt message based on said at least part of the said payment information, and sending to said mobile device said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grigg with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Since the claimed invention is merely a In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claim 18, Grigg discloses:
further comprising a third third-party platform, The mobile device configured to perform the steps of Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, see fig. 3 showing third parties, [0015-0016] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
Sending at least a part of said payment information to the central platform, and [0015-0016], [0048], [0059] The user 202 or the merchant may send the readable indicia to the clearing house application 258. The clearing house application 258 may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant… In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
The central platform configured to perform the steps of Receiving from said mobile device payment information, [0015-0016], [0048], [0059] The user 202 or the merchant may send the readable indicia to the clearing house application 258. The clearing house application 258 may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant… In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
Sending at least a part of said payment information to a third third-party platform, [0015-0016], [0048], [0059], [0083] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account…Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia.
The third third-party platform configured to perform the steps of Receiving from said central platform at least part of said payment information, and [0030-0032], [0065], [0087] In some embodiments, the readable indicia vendor system 210 may be the systems associated with the vendors that provide, manage, create, or develop the readable indicia that the user 202 or merchant may use to complete a transaction…The system may receive information associated with the scan, including but not limited to the location of the transaction, information about the merchant and user 202 associated with the transaction, and/or the like. Next, as illustrated in block 816, the system may determine an appropriate readable indicia providing vendor to direct the transaction to based at least in part on the merchant or user scan and the information obtained. In some embodiments, this information may include information associated with the user device 204 such as specific codes, numbers, or other identifiers. In this way, the system may connect the merchant and/or user 202 with the appropriate vendor that may be able to complete the transaction.
Grigg does not expressly disclose the following, Shin, however discloses:
The mobile device configured to…Receiving from said central platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The central platform configured to… Receiving from said third third-party platform said receipt message, and Sending to said mobile device said receipt message; [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices
The third third-party platform configured to…, Generating said receipt message receipt message based on said at least part of the said payment information, and Sending to said central platform said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grigg with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claim 19, Grigg discloses:
further comprising a third third-party platform, The mobile device configured to perform the steps of Receiving, through a user input of the mobile device, payment information necessary to complete said integrated work flow, see fig. 3 showing third parties, [0015-0016] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account… In some embodiments, the invention further comprises receiving an indication that the user selected the readable indicia used for the transaction at a point-of-transaction (POT) of the merchant, wherein the indication that the user selected the readable indicia used for the transaction is received from a mobile device that comprises an image-capturing component, and wherein an image of the readable indicia used for the transaction is captured by the mobile device.
Sending at least a part of said payment information to the third third-party platform, and [0015-0016], [0048], [0059], [0083] In some embodiments, the readable indicia is a scannable code that is linked to a payment account, such that the readable indicia is presented or scanned to access the payment account to complete a transaction using the payment account…Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia.
The third third-party platform configured to perform the steps of Receiving from said mobile device at least part of said payment information, [0015-0016], [0048], [0059], [0083] Next, as illustrated in block 612, the system may recognize the received readable indicia as well as determine information associated with the transaction based on the communication from the user 202 or merchant. As such, the system may determine the vendor from which the readable indicia was originally created or associated with. As illustrated in block 614, the system may then communicate with a readable indicia vendor regarding the presented readable indicia. As such, the system may have recognized the presented readable indicia and communicated with the vendor associated with the readable indicia.
Grigg does not expressly disclose the following, Shin, however discloses:
The mobile device configured to… Receiving from said third third-party platform a receipt message, said receipt message then being depicted by a display of the mobile device, [0008-0010] The method steps comprises receiving receipt data for a sales transaction from a receipt capture device associated with a POS terminal using short range communication, storing the receipt data for the sales transaction received from the receipt capture device in a storage unit of the mobile device…The mobile device is further configured to compose a visual receipt for the sales transaction using the receipt data on a display of the mobile device for usage.
The third party platform configured to… Generating said receipt message receipt message based on said at least part of the said payment information, and Sending to said mobile device said receipt message. [0008-0010], [0030] The storage unit 206 of the RCD 106 is used to store electronic receipt data for sales transactions received from the POS terminal 104, which can then be downloaded or transferred to customers' mobile devices…The controller unit is configured to receive information regarding a sales transaction from the POS terminal. The controller unit is further configured to generate receipt data for the sales transaction using the information from the POS terminal and to store the receipt data in the storage unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Grigg with the ability to generate and send receipts as taught by Shin, doing so allows the user device to receives receipts for the transaction [0006]. Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

As per claims 22-23, and 25-26, claims 22-23, and 25-26 recite substantially similar limitations to those found in claims 15-16, and 18-19, therefor claims 22-23, and 25-26 are rejected under the same art and rational as claims 15-16, and 18-19.  Furthermore, Grigg discloses a method [see Abstract].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grossman (US Patent Application Publication 20140052461) discloses “Embodiments of the invention include systems, methods, and computer-program products for providing a readable indicia for insurance payments. The system may provide a readable indicia on a statement from a treatment provider, such as a medical treatment provider, where the user's insurance may have covered a portion of the treatment price. The readable indicia may provide the user with itemized treatments received and payment methods for each.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694